CORCORAN, Judge,
dissenting.
I respectfully dissent.
The deposition testimony of claimant contradicts the statements he made to the physicians when he sought treatment for his severe respiratory problems. The administrative law judge was in the best position to resolve the conflict. In considering all of the evidence, not just the conflicting statements by claimant, he determined that the “preponderance of credible evidence establishes the applicant had suffered asthma symptoms prior to October 28, 1980.”
Dr. Deutscher and Dr. Gerald F. Schwartzberg examined claimant. They concluded that claimant suffered from asthma which was aggravated by breathing welding fumes. They relied not only on the information they received from claimant and from the hospital records but on their examinations of claimant. If the award made by the administrative law judge was based solely on claimant’s conflicting statements, the conclusion reached by the majority might be appropriate. However, where, as here, evidence in the record supports the award, this court is not authorized to punish claimant by setting aside his award.
I believe that the award should be affirmed.